Citation Nr: 1455535	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-11 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a service-connected scar on the left thigh.

2.  Entitlement to an increased rating for a service-connected scar above the left eye. 

3.  Entitlement to service compensation for headaches, to include as secondary to the injury to the forehead above the left eye that caused the service-connected scar.

4.  Entitlement to service connection for a respiratory condition.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to April 1960.

These matters come before the Board of Veterans' Appeals (Board) from December 2009 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In December 2009, the RO continued noncompensable ratings for a scar on the left thigh and a scar above the left eye.  In addition, service connection for headaches was denied.  In March 2012, the RO denied service connection for moderate diffusion impairment (claimed as a respiratory condition).

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding has been associated with the electronic claims file.

The issues of entitlement to service connection for headaches and entitlement to service connection for a respiratory condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The scar on the Veteran's left thigh is superficial, is not unstable or painful on examination and does not have an area of at least 144 square inches.

2.  The scar above the Veteran's left eye is not disfiguring and is not manifested by any characteristics of disfigurement outlined in VA regulations; the scar is superficial and is not unstable or painful on examination.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a service-connected scar on the left thigh have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Codes 7800-7805 (2014).

2.  The criteria for a compensable disability rating for a service-connected scar above the left eye have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Codes 7800-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran pre-adjudication notice by letter dated in November 2009 explaining what information and evidence was needed to substantiate a claim for an increased rating.  In addition, the May 2012 SOC set forth the various code sections relevant to rating scars.  The Board finds that any failure to properly notify the Veteran was harmless.

There is no indication in the record that the Veteran has sought treatment for his scars either at VA or from a private practitioner.  Thus, any treatment records that may remain outstanding would not be relevant to these claims and their potential absence from the record does not prejudice the Veteran.

In December 2009 and November 2013, the Veteran was provided VA examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examinations were adequate as they were based on a physical examination of the Veteran and provide the medical information needed to address the rating criteria relevant to scars.  The Board finds there is adequate medical evidence of record to make a determination as to the appropriate ratings of the Veteran's scars.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Entitlement to Compensable Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Diagnostic Codes 7800 to 7805 pertain to scars.  Diagnostic Code (DC) 7800 provides a 10 percent rating for disfigurement of the head, face, or neck with one characteristic of disfigurement. A 30 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement. The highest rating of 80 percent is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.

DC 7801 provides for a 10 percent disability evaluation for a scar that is not of the head, face, or neck, that is deep and nonlinear, and that has an area of at least 6 square inches (39 sq. cm.); a 20 percent disability evaluation requires a scar with an area of at least 12 square inches, but less than 72 square inches.  

DC 7802 provides for a 10 percent disability evaluation for a scar not of the head, face, or neck, that is superficial and nonlinear and which covers an area of at least 144 square inches (929 sq. cm.) or more. A superficial scar is one not associated with underlying soft tissue damage.  

DC 7804 provides for a 10 percent evaluation for one or two scars that are unstable or painful. A 20 percent disability evaluation is assigned where there are three or four scars that are unstable or painful. An unstable scar is one where there is frequent loss of skin covering over the scar. 

Pursuant to DC 7805, a scar may be rated on any disabling effect(s) not considered as part of DCs 7801-7804.

In this case, on examination in December 2009, it was noted there was a one inch scar above the left eyebrow that was slightly less than 1/8 inch wide.  The examiner described the scar as slightly curved and noted that it fit "into the general configuration of other skin folds of this veteran's forehead."  The scar was not painful on examination and there was no evidence of any skin breakdown or soft tissue damage.  

As to the scar on the left thigh, the examiner noted it was 1 and 1/2 inches in length and less than 1/8 inch wide.  It was noted to be "barely noticeable."  As with the scar above the left eye, it was not painful on examination and there was no evidence of skin breakdown.  It was also noted there was no underlying soft tissue damage, but there was some sensation of slight fibrous thickening consistent with the scaring process on firm palpation.

In November 2013, the Veteran underwent another VA examination.  The examiner noted two well-healed superficial scars.  Neither scar was noted to be painful or unstable and neither had a frequent loss of covering of the skin over the scar.  There was no tenderness noted over the thigh scar. The examiner did note tenderness over the entire scalp, posterior neck and forehead, including the area above both eyebrows.  The examiner found no evidence of tenderness specific to the scar above the left eye.  The Board notes that the Veteran's claim for service connection for headaches is being remanded to the RO for further development; such claim will take into consideration the overall tenderness noted upon examination.

In order to establish entitlement to a compensable rating for the scar above the Veteran's left eye under DC 7800, the evidence would have to reflect disfigurement of the face that is reflected by at least one of the eight characteristics of disfigurement under Note 1, to include, for example, that the scar is at least 1/4 inch wide, at least 5 inches long, is adherent to underlying tissue, has pigmentation in an area exceeding 6 square inches or causes abnormal skin texture.  None of the 8 characteristics under Note 1 of DC 7800 is shown in the evidence and thus, a higher rating pursuant to DC 7800 is not appropriate.  

For a compensable rating for either the left eye scar or the left thigh scar under DC 7801, the scars would have to be deep and nonlinear.  All evidence reflects that both the Veteran's scars are superficial and do not involve underlying soft tissue damage.

Under DC 7802, a compensable rating would require a showing that the Veteran's left thigh scar (a scar not of the head, face or neck) had an area of at least 144 square inches.  Such evidence is not shown.  

Pursuant to DC 7804, a compensable rating would require that the scars be painful or unstable.  Although evidence at the November 2013 VA examination indicated the Veteran experienced tenderness in his face and scalp, there is no indication that the scar over the left eye itself is painful.  Because the evidence does not specifically demonstrate the scar itself is painful and neither scar has been shown to be unstable, a compensable rating under DC 7804 is not warranted for either service-connected scar. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against assignment of a compensable disability rating for either the scar above the left eye or the scar on the left thigh.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply and the increased rating claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the disability caused by the Veteran's service-connected scars is so exceptional as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization). 

Here, the Board does not find that the evidence indicates that the Veteran has such an exceptional disability picture that the available schedular ratings for his service-connected scars are inadequate.  The higher ratings available relating to scars contemplate significantly more serious manifestations as discussed above.  As such, it cannot be said that the available schedular evaluations are inadequate or that they do not contemplate the claimant's level of disability.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  There is no evidence that the Veteran's scar above the left eye or on the left thigh at all affect the Veteran's ability to maintain or sustain substantially gainful employment.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record.

ORDER

Entitlement to a compensable rating for a service-connected scar above the left eye is denied.

Entitlement to a compensable rating for a service-connected scar on the left thigh is denied.


REMAND

Reasons for Remand: To obtain VA and private treatment records, to obtain an addendum opinion regarding entitlement to service connection for headaches and to schedule the Veteran for a VA examination regarding his respiratory condition.

I.  Headaches

The Veteran contends that he has suffered from headaches since the in-service injury that led to the service-connected scar above his left eye.  At his hearing before the Board in May 2014, the Veteran described the incident.  He indicated that he was hit by the wing of a plane over the left eye knocking him to the ground on the ship's concrete hanger deck.  

Service treatment records (STRs) dated October 6 and October 7, 1958 indicated the Veteran was sent to see a medical officer for headaches continuing from the laceration above the left eye which occurred on October 4, 1958.  Another record dated in December of 1959 also indicate continuing headaches.  
In December 2009, the Veteran underwent a VA examination.  The Veteran reported headaches once every two months that were non-prostrating and lasted about two hours in duration.  The examiner specifically considered whether the headaches were etiologically related to the scar above the left eye.  He opined that it was less likely than not that the scar above the Veteran's left eye was causing the headaches as they were in a "different anatomical position".  The examiner made no consideration as to whether the headaches might be related to the blow to the head in service that caused the scar as opposed to being caused by the scar itself.  

In November 2013, the Veteran underwent another VA examination.  The Veteran reported he had been having headaches "all over his head 'day and night for years'."  He specifically pointed to a 1 to 2 centimeter area in the upper left forehead near the midline and another at the anterior left hairline about 8 centimeters above the left eyebrow scar.  The examiner indicated his opinion that it was less likely than not that the Veteran's headaches were related to his scar or that the discomfort and tenderness in the area was related to the scar itself.  The rationale provided was that there was no change in the quality of the tenderness over the scar.  Again, the examiner provided no opinion as to any other possible etiology of the Veteran's headaches, to include consideration of whether the headaches may have been related to the in-service injury which led to the service-connected scar.

When VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the etiology of the Veteran's headaches and to take into account evidence that he has suffered headaches since an in-service blow to the head.  Thus, on remand, the claims file should be returned to the examiner who performed the November 2013 examination or, if that examiner is not available, to another appropriate practitioner, for an addendum opinion.  The examiner should consider that an injury to the head in service has been conceded and the Veteran currently suffers from recurring headaches.

Additionally, at his hearing in May 2014, the Veteran indicated that he has been receiving private treatment from a general practitioner for his headaches.  No private treatment records appear in the electronic claims file.  On remand, the RO should give the Veteran an opportunity to provide authorization for retrieval of any private treatment records relevant to his claim or to provide the records himself.  In addition, any outstanding VA treatment records should be obtained and associated with the claims file prior to consideration of the claims file by a medical professional.

II.  Respiratory Condition

The Veteran contends that his current shortness of breath is related to treatment for smoke inhalation due to rescuing individuals from a fire during service.  

The Veteran's STRs contain evidence of treatment between January 16, 1960 and January 18, 1960 for smoke inhalation.   A January 16, 1960 record indicated production of cough, burning discomfort of the throat and a diagnosis of asphyxiation.  The STRs also include a Letter of Commendation dated March 11, 1960 regarding the Veteran's involvement in the fire.

In November 2011, the Veteran underwent a VA examination in connection with his claim.  It was noted in the report that the claims file was not available for review.   The Veteran related his involvement in firefighting and that he was hospitalized during service.  The examiner reviewed the Veteran's pulmonary function test (PFT) results and noted a moderate perfusion abnormality; no diagnosis of a particular respiratory disability was rendered.  

In a January 2012 addendum report, the examiner diagnosed moderate diffusion impairment.  The PFT results identified that the high forced expiratory flow/forced inspiratory flow was effort related.  In other words, the examiner explained, it did not indicate an actual abnormality of the Veteran's lung function.  Based on this, the examiner opined that the Veteran's moderate diffusion impairment was less likely than not related to exposure to smoke over 50 years ago because there was "no documentation to indicate that [his] current lung condition is a continuation of any lung condition that occurred over 50 years ago."  The examiner also indicated that the fact that the Veteran had never been treated for or complained of a lung condition prior to October 2010 supported the conclusion that the current moderate diffusion impairment was less likely than not related to smoke inhalation in service.

In May 2014, the RO sought an addendum opinion given that a VA examiner had yet to review the Veteran's claim file.  Upon review of the claims file, the examiner recognized the notations in the STRs that the Veteran had been overcome by smoke while assisting in firefighting in Japan.  The examiner conceded that the Veteran suffered smoke inhalation with the production of cough and burning discomfort of the throat.  The examiner confirmed his original opinion that the extent of the smoke inhalation in service was "quite minor" and that this minor degree of smoke inhalation was, in his medical opinion less, likely than not the cause of any long term respiratory damage.

In this case, there is evidence of in-service injury and evidence from PFT results taken in late 2011 that the Veteran currently has a diagnosed respiratory condition.  At his hearing in May 2014, the Veteran indicated he had been seeking private treatment from a cardiologist and that such treatment records might include evidence of a disability in the lungs.  Because there is indication that there may be private treatment records relevant to the Veteran's claim, the Board finds it appropriate to remand for such records and to schedule the Veteran for an additional VA examination to clarify the diagnosis of a respiratory condition, as well as obtain an additional etiology opinion based on additional evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.

2.  Request the Veteran provide authorization for release of any private treatment records, to specifically include records that indicate continuing treatment for recurring headaches and a respiratory condition.  Assist him in obtaining any records he identifies.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After all records are obtained to the extent available, refer the claims file to the November 2013 VA examiner or, if the November 2013 VA examiner is not available, to another suitably qualified VA examiner for an addendum opinion concerning the likely etiology of the Veteran's recurring headaches.

The electronic claims file must be made available for the examiner's review, to include records on Virtual VA and VBMS.  A notation that such review was made should appear in the examination report.

Following a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that headaches first manifested during active service and were caused by the conceded in-service blow to the head resulting in the Veteran's service-connected scar above his left eye as opposed to being caused by another factor or factors.

The examiner should be sure to specifically consider the injury as opposed to focusing on whether the scar is at least as likely as not the cause of the Veteran's headaches.  In addition, the examiner should recognize the Veteran's May 2014 hearing testimony that he has experienced headaches since the in-service injury, the November 2013 examination report indicating tenderness over the entirety of his face and scalp, and service treatment records that indicate treatment for headaches following the in-service laceration to the head.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

4.  After all records have been obtained to the extent available, schedule the Veteran for a new VA examination to determine the current nature and severity of any currently diagnosed respiratory condition and for an opinion as to the likely etiology of any condition diagnosed.

The electronic claims file must be made available for the examiner's review, to include records on Virtual VA and VBMS.  A notation that such review was made should appear in the examination report.

All evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.

For each diagnosed respiratory disorder, the examiner should indicate whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disorder had its onset during service or is causally or etiologically a result of exposure to smoke from firefighting activities.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


